EXHIBIT 10.2

 

FOURTH AMENDED AND RESTATED

WHOLESALE AND PARTS CNHi CAPITAL FINANCING AGREEMENT

THIS FOURTH AMENDED AND RESTATED WHOLESALE AND PARTS CNHi CAPITAL FINANCING
AGREEMENT is made effective as of the 31st day of December, 2017 by CNH
Industrial America, LLC, a Delaware limited liability company ("CNHi America")
and CNH Industrial Capital America LLC, a Delaware limited liability company
("CNHi Capital").

WHEREAS, CNHi America sells parts, supplies, inventory, equipment and other
goods and services to dealers and distributors of agricultural, construction and
industrial goods;

WHEREAS, CNHi Capital has made loans to dealers to finance their purchase of
parts, supplies, inventory, equipment and other goods and services from CNHi
America;

WHEREAS, CNHi America and CNHi Capital desire to modify the financing
accommodations provided under this Agreement with respect to the parts,
supplies, inventory, equipment and other goods and services sold by CNHi America
to said dealers in the future;

WHEREAS, CNHi America was formerly known as Case, LLC, and is the successor in
interest to New Holland North America, Inc. (“NHNA”);

WHEREAS, CNHi Capital is the successor in interest to New Holland Credit Company
LLC (“NHCC”) under that certain Wholesale and Retail Credit Financing Agreement
between NHCC and NHNA, dated as of April 30, 1991 (the “Original Agreement”), as
previously amended by the terms of that certain Amended and Restated Wholesale
and Parts Credit Financing Agreement dated as of July 1, 2003, that certain
Second Amended and Restated Wholesale and Parts Credit Financing Agreement dated
as of September 30, 2003 and that certain Third Amended and Restated Wholesale
and Parts Credit Financing Agreement dated December 31, 2004 (the “NH
Agreements”);

WHEREAS, CNHi America and CNHi Capital are parties to that certain Wholesale and
Parts CNH Capital Financing Agreement between CNHi Capital (as successor in
interest to Case Credit Corporation) and CNHi America dated as of July 1, 2003,
as previously amended by the terms of that certain Amended and Restated
Wholesale and Parts CNH Capital Financing Agreement dated as of September 30,
2003, that certain Second Amended and Restated Wholesale and Parts CNH Capital
Financing Agreement dated December 31, 2004, and that certain Third Amended and
Restated Wholesale and Parts CNH Capital Financing Agreement dated November 3,
2011 (the “Case Agreements”); and

WHEREAS, CNHi America and CNHi Capital desire to amend and restate the NH
Agreements and the Case Agreements.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties agree
as follows:

ARTICLE I

DEFINITIONS

Unless otherwise defined in this Agreement, capitalized terms shall have the
meaning given them in this Article.

"Agreement" means this Fourth Amended and Restated Wholesale and Parts CNHi
Capital Financing Agreement.

"Business Day" means any day other than a Saturday, Sunday or other day CNHi
Capital observes as a holiday.

“Capital Default” means a default by a Dealer pursuant to a CNHi Capital
Financing Agreement.

“CNHi America Dealer Agreement” means the Sales and Service Agreement or other
similar agreement between CNHi America and a Dealer pursuant to which CNHi
America sells CNHi America Parts and Wholegoods to the Dealer.



1

--------------------------------------------------------------------------------

 



"CNHi America Parts and Wholegoods" means parts, supplies, inventory, equipment
and other goods and services sold to Dealers by CNHi America, whether branded
Case, Case IH, New Holland, New Holland Construction or under any other brand
owned by or licensed to CNHi America and its affiliates, and includes, without
limitation, replacement parts, attachments, supplies, garments, premiums,
tooling, display cases, computers, software, flags, banners, posters, yellow
page listings, training, warranty claims and any other services provided by CNHi
America.

“CNHi America Sales Incentive” shall have the meaning given it in Article IV.

“CNHi America Subsidy” shall have the meaning given it in Section 3.2.

“CNHi Capital Financing Agreement” means any financing and/or security agreement
or other similar agreement between CNHi Capital and a Dealer (including, without
limitation, any financing or security agreement assigned to CNHi Capital by CNHi
America or NHCC) pursuant to which CNHi Capital extends credit to or for the
benefit of the Dealer and/or the Dealer grants CNHi Capital a security interest
in any of the Dealer’s assets.

"Dealer" means a dealer authorized by CNHi America to sell or distribute any
goods manufactured, sold or distributed by CNHi America and its affiliates and
which has executed a CNHi America Dealer Agreement.

“Dealer Termination” shall mean the termination in accordance with the terms and
conditions of the CNH Dealer Agreement by CNHi America or a Dealer of the CNHi
America Dealer Agreement.

"Manufacturer Default" means a default by a Dealer pursuant to a CNHi America
Dealer Agreement.

"Open Account" means an account established for a Dealer by CNHi Capital
pursuant to which CNHi Capital finances parts and other miscellaneous items or
services sold to the Dealer.

"Open Account Balance" means, as to any Open Account, the balance owing to CNHi
Capital by the Dealer, including interest and other changes, less any amount
owing to the Dealer as a credit.

"Open Account Credit Line" means the maximum dollar amount of financing that
CNHi Capital will finance for a Dealer pursuant to a Open Account.

"Open Account Terms" means the terms under which CNHi America sells parts and
other miscellaneous items or services (excluding wholegoods) to Dealers and
pursuant to which CNHi Capital finances such goods for the Dealers, as modified
from time to time.

“Repurchase Event” shall mean the occurrence of a Capital Default or a Dealer
Termination.

"Trade-In Equipment" means (a) used equipment that is accepted in partial
payment in connection with the sale or lease of a new item of CNHi America
equipment or (b) any equipment that is in a trade-in chain that relates back to
the sale or lease of a new item of CNHi America equipment.

"Wholesale Credit Line" means the maximum dollar amount of CNHi America
wholegoods and parts inventory that CNHi Capital will consider financing for a
Dealer.

"Wholesale Finance Plan" means a plan established by CNHi Capital, as modified
from time to time in consultation with CNHi America, setting forth the terms and
conditions of the wholesale financing for Dealers.





2

--------------------------------------------------------------------------------

 



ARTICLE II

WHOLESALE FINANCING

2.1      Applications. CNHi America shall provide to CNHi Capital such credit
information, completed application forms and any and all other information and
documents requested by CNHi Capital (in a format to be prescribed by CNHi
Capital from time to time) to enable CNHi Capital to evaluate any request by a
Dealer for a Wholesale Credit Line.  CNHi America agrees to use its reasonable
best efforts to assure that all information provided by it to CNHi Capital will
be accurate and complete.

2.2      Credit Decisions. CNHi Capital shall apply reasonable credit standards
in determining the creditworthiness of Dealers.  CNHi Capital shall strive to
respond to credit applications within two (2) weeks following receipt of all
requested information and material.  If CNHi Capital conditions or rejects a
Dealer application, CNHi Capital shall provide to CNHi America and, as required
by applicable law, to the applicant, the reasons for such conditioning or
rejection.

2.3      Wholesale Credit Lines; Terms and Conditions of Financing. CNHi Capital
shall, in its sole discretion, establish for each Dealer the initial Wholesale
Credit Lines for each Dealer and, from time to time, review such lines to be
made available to each Dealer under the terms hereof.   CNHi Capital may, at its
sole discretion, establish all of the terms and conditions relating to the
financing of Dealers, including, without limitation, the amounts to be advanced
and the interest rates to be charged to Dealers on financing provided by CNHi
Capital.  CNHi Capital, at its sole discretion, may reduce, suspend, otherwise
modify or terminate any Dealer’s Wholesale Credit Line and may amend or modify
the terms and conditions of financing provided by CNHi Capital.

2.4      CNHi America Wholegoods Financing Eligibility.  The terms and
conditions of CNHi America wholesale financing for Dealers shall be subject to
the terms and conditions of the Wholesale Finance Plan as established and
amended by CNHi Capital from time to time.  Without limiting the foregoing:

(a)      New Equipment.  New Case, CaselH, New Holland and New Holland
Construction brand equipment or other equipment with brands owned by or licensed
to CNHi America will be eligible for wholesale financing in an amount equal to
the invoice price thereof plus freight and/or sundry charges.

(b)      Trade-In Equipment.  Trade-In equipment will be eligible for wholesale
financing in an amount determined from time-to-time by CNHi America and notified
in writing to CNHi Capital, as long as the amount financed is not greater than
market value.  The minimum amount financed will be $1,500.

2.5      Advances, Creation and Ownership of Receivables.  Except as otherwise
provided in Article VI, within 3 Business Days of receipt of an invoice from
CNHi America representing the sale of CNHi America Parts or Wholegoods or other
goods or services to a Dealer that (i) have been delivered or provided to a
Dealer, or (ii) are In transit to a Dealer, CNHi Capital shall pay the amount of
said invoice to CNHi America in immediately available funds. CNHi Capital may
net against such advances any amounts due it pursuant to this Agreement,
including, without limitation, all CNHi America Sales Incentives and any CNHi
America Subsidy; provided, however, that as between CNHi America and the
applicable Dealer, any amounts so deducted by CNHi Capital shall be deemed to
have been received by CNHi America and the Dealer’s obligations in respect of
the related invoice shall be reduced in a like amount. CNHi America and CNHi
Capital intend that each payment made by CNHi Capital pursuant to the first
sentence of this Section 2.5 shall constitute an advance by CNHi Capital to the
applicable Dealer, the proceeds of which are paid by CNHi Capital to CNHi
America on behalf of that Dealer to pay the purchase price of the CNHi America
Parts or Wholegoods or other goods or services. Upon such payment, a receivable
owing by the applicable Dealer to CNHi Capital arises, and such receivable is
owned by CNHi Capital, not by CNHi America. To the extent that, notwithstanding
the parties' intent as stated above, CNHi America is deemed to own any such
receivable (and to the extent CNHi America owns any similar receivables as to
which it has received an advance from CNHi Capital), CNHi America hereby sells,
assigns, transfers and otherwise conveys to CNHi Capital all of CNHi America's
right, title and interest in and to such receivables, any collateral security
therefore, any related guaranties or other support obligations and any proceeds
of any of the foregoing. CNHi Capital is authorized to file appropriate Uniform
Commercial Code financing statements to perfect the foregoing grant and to take
all actions necessary from time to time to continue the perfection of such
grant.

2.6      CNHi America Representations and Warranties; Indemnification.  With
respect to each invoice submitted by CNHi America to CNHi Capital for financing,
and each advance made by CNHi Capital with respect thereto, CNHi

3

--------------------------------------------------------------------------------

 



America represents and warrants that (a) it has complied and will comply with
its policy regarding the recognition of revenue for the sale of CNHi America
Parts or Wholegoods and that it has satisfied the conditions precedent therein
(“CNHi America Revenue Policy”), (b) it has complied and will comply with all
applicable CNHi Capital policies, guidelines & procedures (collectively the
“CNHi Capital Policy”) and (c) that the invoice represents a valid and
enforceable obligation of the related Dealer that is not subject to any dispute,
counterclaim or right of setoff of any kind or nature.  In the event a Dealer
disputes in whole or in part the validity or enforceability of the invoice or
the amount of the obligation of the Dealer represented thereby, CNHi America
agrees to resolve such dispute with the Dealer within 60 days of its receipt of
notice from CNHi Capital of the existence of such dispute. In the event CNHi
America (a) fails to comply or satisfy the conditions precedent for the
recognition of revenue as set forth in the CNHi America Revenue Policy as it
exists as of the date of this Agreement, or (b)  fails to comply with the CNHi
Capital Policy, or (c) resolve such disputes within such 60-day period or CNHi
America, CNHi America agrees to make an indemnity payment to CNHi Capital in the
amount of the then outstanding principal plus accrued interest, if any, owed by
the Dealer. CNHi Capital may deduct such amounts from monies otherwise payable
by CNHi Capital to CNHi America hereunder.

ARTICLE III

WHOLESALE FINANCE CHARGES

3.1      Subsidized Dealer Financing.  CNHi America shall establish from time to
time the applicable period during which its Dealers are eligible to receive
interest-free or reduced-rate financing for the purchase of CNHi America Parts
and Wholegoods.

3.2      CNHi America Subsidy. In exchange for CNHi Capital’s agreement to
provide interest-free or reduced-rate financing to the Dealer during such period
described in Section 3.1, CNHi America shall pay CNHi Capital a subsidy (the
“CNHi America Subsidy”).  The CNHi America Subsidy shall be calculated by CNHi
Capital at its sole discretion.

3.3      Dealer Responsibility.  CNHi Capital shall establish from time to time
interest rates and other charges applicable to financing and other services
extended to Dealers under the Open Account and Wholesale Finance Plan
terms.  CNHi Capital shall bill and collect directly from Dealers finance
charges for which they are responsible.

ARTICLE IV

SALES INCENTIVES

From time to time CNHi America may offer incentives to Dealers that require a
payment to the Dealer from CNHi America upon the Dealer’s sale or lease of an
item of equipment (a “CNHi America Sales Incentive”).  CNHi Capital may accept
an assignment from Dealers of their rights in such CNHi America Sales
Incentives, and, upon receipt thereof, CNHi Capital may apply such amounts to
reduce the amounts due from Dealers to CNHi Capital with respect to wholesale
financing of such items of equipment.  CNHi America shall be solely responsible
for resolving any and all disputes with Dealers relating to such CNHi America
Sales Incentives.

ARTICLE V

WHOLESALE AUDITS

5.1      Physical Audits.  CNHi Capital shall conduct dealer inventory audits of
equipment and parts covered by wholesale financing for Dealers.  The frequency
of conducting such audits shall be determined by CNHi Capital in its sole
discretion.  Such audits shall include CNHi America equipment that is on
demonstration to prospective customers of a Dealer and equipment subject to any
rental plan.

5.2      Audit Reports.  CNHi Capital shall prepare reports, including the
location and status of equipment and/or parts, as appropriate, with respect to
each inspection and audit of the Dealer, and CNHi Capital shall provide copies
of such audit reports to CNHi America upon written request.





4

--------------------------------------------------------------------------------

 



ARTICLE VI

CREDIT WATCH AND STOP SHIP STATUS

6.1      Credit Watch Status. Upon a Capital Default, or if for any reason CNHi
Capital deems itself insecure with respect to financing being provided to a
Dealer, CNHi Capital may place such Dealer on a status of Credit Watch. CNHi
Capital will provide prompt oral and written notification to CNHi America of
such Credit Watch status.  CNHi Capital shall advise CNHi America of the reason
for any Credit Watch status and actions necessary to remove the Credit Watch
status.  Upon notice of any Credit Watch, all future wholegoods shipments to the
affected Dealer must be approved in advance by CNHi Capital.

6.2      Open Account Stop Ship Status.  Upon a Capital Default, or if for any
reason CNHi Capital deems itself insecure with respect to financing being
provided to a Dealer, CNHi Capital may place Dealer's Open Account on Stop Ship
status. CNHi Capital will provide prompt oral and written notification to CNHi
America of such Stop Ship status.  CNHi Capital shall advise CNHi America of the
reason for any Stop Ship status and actions necessary to reinstate CNHi America
Open Account Terms.  Upon notification of such Stop Ship  status, CNHi America
shall not ship any additional parts to the affected Dealer, or invoice any other
miscellaneous charges to the affected Dealer’s open account.

6.3      Indemnification.  In the event CNHi America breaches any of the terms
of its agreement set forth in Sections 6.1 or 6.2 above, CNHi America agrees to
indemnify CNHi Capital for any and all loss, cost, damage or expense suffered by
CNHi Capital as a result of such breach, including, without limitation, any loss
of principal or interest for CNHi Capital arising as a result of such breach.

ARTICLE VII

CNHI AMERICA WHOLEGOODS AND PARTS REPURCHASE

7.1      Dealer Termination; Manufacturer Default.  CNHi America shall provide
CNHi Capital with as much advance notice as possible of the occurrence of a
Dealer Termination.  CNHi America shall also provide CNHi Capital with oral and
written notice of the occurrence of a Manufacturer Default.  Upon the occurrence
of a Repurchase Event, CNHi America shall assist CNHi Capital in the liquidation
of the affected Dealer’s assets securing financing provided by CNHi Capital, and
shall repurchase certain wholegoods and parts of the affected Dealer, all as
herein provided.

7.2      Joint Audit.  Within 3 Business Days (or such longer periods as may be
mutually agreed by CNHi America and CNHi Capital) following the occurrence of a
Repurchase Event, CNHi America and CNHi Capital will conduct a joint audit of
the Dealer.  A written report shall be prepared immediately and signed by
representatives of both CNHi America and CNHi Capital.

7.3      Possession of CNHi America Parts and Wholegoods.  Upon the occurrence
of a Repurchase Event, CNHi America and CNHi Capital shall attempt to obtain the
Dealer's consent to remove all CNHi America Parts and Wholegoods and other
collateral in which CNHi Capital holds a security interest.  If the Dealer
refuses to surrender possession of the same, CNHi Capital, at its expense, shall
take such legal action as may be necessary to effect possession.  CNHi America
shall promptly accept all CNHi America Parts and Wholegoods when they have been
made unconditionally available to CNHi America by CNHi Capital if such
acceptance is required under applicable buy-back law or any agreement between
CNHi America and such Dealer.  CNHi America shall promptly, at its sole expense,
remove all such CNHi America Parts and Wholegoods from the Dealer’s location.

7.4      Purchase by CNHi America of Parts.   With respect to any new CNHi
America parts made available to CNHi America that (i) are required to be
repurchased from the Dealer by CNHi America under an applicable “buy-back law”
or any agreement between CNHi America and such Dealer, and (ii) the proceeds of
which are necessary to clear the obligations of the Dealer to CNHi Capital (or
its assigns) in whole or in part, CNHi America shall, upon the occurrence of a
Repurchase Event,  purchase such CNHi America parts and pay to CNHi Capital, as
owner of the obligations of the Dealer with respect to such items of CNHi
America parts (or as servicer for the owner), an amount equal to the lesser of
a) the unpaid balance (including interest, charges, etc.) due from the Dealer on
the date of repossession and b) the amount CNHi America is required to pay
Dealer to repurchase the CNHi America Parts under applicable law or  CNHi
America’s agreement(s) with the Dealer. Such amount shall be paid to CNHi
Capital within 30 days following the date on which CNHi Capital makes such parts
available to CNHi America.



5

--------------------------------------------------------------------------------

 



7.5      Marketing of CNHi America Parts.  With respect to all parts not covered
by Section 7.4 above CNHi America will cooperate with CNHi Capital as requested
in the sale thereof in a commercially reasonable manner on behalf of CNHi
Capital, as owner or servicer of the related obligations.  CNHi America shall
promptly deliver to CNHi Capital the proceeds of such sale, less such
out-of-pocket expenses incurred in connection with such sale as agreed to in
writing by CNHi America and CNHi Capital.

7.6      Wholegoods Repurchase by CNHi America.  With respect to new, unused,
resalable CNHi America wholegoods made available to CNHi America that (i) are
required to be repurchased from the Dealer by CNHi America  under an applicable
“buy-back law” or any agreement between CNHi America and such Dealer, and (ii)
the proceeds of which are necessary to clear the obligations of the Dealer to
CNHi Capital (or its assigns) in whole or in part, CNHi America shall, upon the
occurrence of a Repurchase Event, pay to CNHi Capital, as owner of the
obligations of the Dealer to CNHi Capital with respect thereto (or as servicer
for such owner) an amount equal to the lesser of (a) the unpaid balance due from
the Dealer on the date of repossession, and (b) the amount CNHi America is
required to pay Dealer to repurchase the CNHi America wholegoods under
applicable law or CNHi America’s agreement(s) with the Dealer. Such amount shall
be paid to CNHi Capital within 30 days following the date on which CNHi Capital
makes such wholegoods available to CNHi America.

7.7      Marketing of Equipment.  With respect to all items of equipment not
covered by Section 7.6 above , CNHi America will cooperate with CNHi Capital as
requested in the sale thereof in a commercially reasonable manner on behalf of
CNHi Capital, as owner or servicer of the related obligations.  CNHi America
shall promptly deliver to CNHi Capital the proceeds of such sale, less such
out-of-pocket expenses incurred in connection with such sale as agreed to in
writing by CNHi America and CNHi Capital.

7.8      Collection Cooperation.  Each of CNHi Capital and CNHi America shall
cooperate in the other's efforts to collect amounts due from Dealers following
recovery of possession and disposition of CNHi America Parts and Wholegoods
financed pursuant to this Agreement.

7.9      Compliance with Buy-Back Laws.  Nothing herein shall be construed as
CNHi Capital's assumption of obligations arising under (a) federal or state
buyback law, or any rules, regulations and court decisions thereunder, or (b)
any agreements between a Dealer and CNHi America regarding any buy-backs by CNHi
America.  CNHi America shall at all times ensure that the activities undertaken
pursuant to this Article are in compliance with such laws, regulations/rules,
and agreements.

7.10    Return Administration.  Promptly upon the occurrence of a Repurchase
Event, CNHi America shall be responsible for causing the affected Dealer to
produce picking tickets and reports necessary for the Identification of CNHi
America parts to be repossessed or that are voluntarily returned by a Dealer
(after Dealer Default or otherwise), and shall be responsible for valuing and
determining the eligibility for return of all CNHi America Parts.

ARTICLE VIII

CNHi AMERICA GUARANTY OBLIGATIONS

CNHi America hereby guarantees all obligations, including the payment of finance
charges, of a Dealer to CNHi Capital with respect to the following:

(a)          CNHi America Parts and Wholegoods sold or otherwise disposed of by
the Dealer prior to the CNHi America invoice date therefor; and

(b)          All CNHi America Parts and Wholegoods with respect to which CNHi
America failed to comply with its obligations under Sections 7.4 and 7.6 hereof.

CNHi America agrees to purchase from CNHi Capital, upon demand, all obligations
of the Dealer with respect to financing guaranteed by CNHi America pursuant to
Article VIII.





6

--------------------------------------------------------------------------------

 



ARTICLE IX

BOOKS, RECORDS AND REPORTS

CNHi America shall maintain books of account and other records with respect to
matters governed by the provisions of this Agreement.  CNHi America shall afford
CNHi Capital and its authorized agents reasonable access during normal business
hours to such books of account and other records and CNHi America shall cause
its personnel to assist in any examination thereof.  Any examination will be
conducted in a manner that does not unreasonably interfere with normal business
operations or customer or employee relations.

ARTICLE X

DEFAULT

The following shall constitute an event of default ("Event of Default")
hereunder

10.1    Bankruptcy.  If with respect to either CNHi America or CNHi Capital
there shall be the commencement, voluntary or involuntary, of any case,
proceeding or other action (i) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to such party, or seeking to adjudicate such party as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to such party
or its debts, or seeking appointment of a receiver, trustee, custodian or other
similar official for such party or any substantial part of its assets which
remains undismissed, undischarged or unbonded for a period of 60 days from the
entry thereof; or (ii) by or against such party of any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of any order or any such relief which shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or, (iii) by such party in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth above; In
addition, the failure or inability of such party generally to, or the admission
in writing by such party of its inability to, pay its debts as they become due
shall be an Event of Default.

10.2     Agreements.  If either CNHi America or CNHi Capital shall materially
violate any covenant or agreement contained herein or in any other agreement
between the parties and such violation remains uncured for 30 days following
Notice by the other party, with a demand to cure the noted violation.

ARTICLE XI

TERM AND TERMINATION

11.1     Default.  This Agreement may be terminated by either party upon Notice
to the other party upon the occurrence of an Event of Default with respect to
the other party.

11.2     Initial Term, Continuation; Termination Notice.  The initial term of
this Agreement ends on December 31, 2018 (the “Initial Term”). Thereafter, this
Agreement shall continue for additional one year terms and after the Initial
Term either party may terminate this Agreement upon 90 days prior written Notice
to the other party.

11.3     Survival of Rights.  The termination of this Agreement shall not modify
or affect the rights or obligations of either party hereunder with respect to
any financing extended by CNHi Capital prior to the effective date of
termination.

ARTICLE XII

EFFECTIVE DATE

The rights and obligations of the parties hereunder shall be effective as of the
date hereof, and shall apply with respect to any and all financing now or
hereafter extended by CNHi Capital under the NH Agreements, the Case Agreements
and/or this Agreement.





7

--------------------------------------------------------------------------------

 



ARTICLE XIII

EXCLUSIVITY

During the term of this Agreement CNHi America will not offer and will not
participate with or assist any other person or entity in offering financial
services of the type covered by this Agreement.

ARTICLE XIV

GENERAL PROVISIONS

14.1      Notices.  Except as otherwise provided herein, all notices, requests,
consents, approvals or other communications hereunder (collectively "Notices")
shall be in writing in the English language, shall be delivered by hand or sent
by registered mail postage prepaid, by air courier delivery service or by
facsimile transmission addressed as follows (or to such other person or
destination as a party may be notice to the other indicate):

If to CNHi Capital:

CNH Industrial Capital America LLC

5729 Washington Ave.

Racine, WI  53406

Fax: (262) 636-5771

Attn: Director Commercial Lending

If to CNHi America:

CNH Industrial America LLC

700 State Street

Racine, WI 53403

Fax 262-636-5651

Attn: Office of the General Counsel

All such Notices and communications hereunder shall be deemed given when
received, as evidenced by the acknowledgement of receipt issued with respect
thereto by the applicable postal authorities, or the signed acknowledgement of
receipt of the person to whom such Notice or communication shall have been
addressed, or facsimile transmission answerback, as applicable.

14.2      Governing Law and Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Wisconsin, without regard
to any conflicts of law doctrine that would apply any other jurisdiction's law.

14.3      Entire Agreement.  This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof and shall be deemed to
amend and supersede all prior and contemporaneous agreements, understandings,
negotiations and discussions between the parties, whether oral or written, with
respect to the subject matter hereof, including, without limitation, the NH
Agreements and the Case Agreements.

14.4      Modifications and Amendments.  No amendment, modification, waiver or
termination of this Agreement shall be binding unless executed in writing by the
parties hereto.

14.5      Waivers and Extensions. Any party to this Agreement may waive any
right, breach, or default which such party has the right to waive, provided that
such waiver will not be effective against the waiving party unless it is in
writing, is signed by such party, and specifically refers to this Agreement.
Waivers may be made in advance or after the right waived has arisen or the
breach or default waived has occurred. Any waiver may be conditional. No waiver
of any breach of any agreement or provision herein contained shall be deemed a
waiver of any preceding or succeeding breach thereof nor of any other agreement
or provision herein contained. No waiver or extension of time for performance of
any obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.



8

--------------------------------------------------------------------------------

 



14.6      Titles and Headings.  Titles and headings of sections of this
Agreement are for convenience only and shall not affect the construction of any
provision of this Agreement.

14.7      Successors and Assigns.  This Agreement and the provisions hereof
shall be binding upon and shall inure to the benefit of each of the parties and
their respective permitted successors and assigns.

14.8      Assignment; No Third Party Beneficiaries.  This Agreement and the
rights, duties and obligations hereunder may not be assigned or delegated by
either party without the prior written consent of the other party Any assignment
or delegation of rights, duties or obligations hereunder made without the prior
written consent of the other party hereto shall be void and of no effect.  This
Agreement is not intended to confer any rights or benefits on any persons other
than the parties hereto.

14.9      Severability.  Any provision of this Agreement which is found to be
invalid or unenforceable by any court in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
non-enforceability, and shall not affect the validity or enforceability of the
remaining provisions hereof.

14.10    Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

IN  WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

 

 

 

CNH Industrial America LLC

    

CNH Industrial Capital America LLC

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

(Printed)

 

 

(Printed)

 

 

 

 

 

Title:

 

 

Title:

 

 

9

--------------------------------------------------------------------------------